DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Issuing Corrected Notice of Allowability
This notice corrects the following errors in the Notice of Allowance of 4/1/2022:
a). Corrects the allowed claims in “Index of Claims” and associated re-numbering of claims.
b). Corrects allowed claims (and associated re-numbering of claims) in Issue Classification.
c). Includes an additional examiner’s amendment to correct a typographical error in a claim (i.e. original claim 7).

Amendment to the Title of the Specification
Applicant has amended the title of the specification to be more descriptive (see applicant’s response of 1/25/2022). The amendment to the title of the specification is hereby entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 been cancelled.
Authorization for the following additional examiner’s amendment was given in a telephone interview with the Applicant’s Attorney, Timothy Harbeck (Registration No. 70435) on 04/06/2022.The application has been amended as follows: 

In the claim:
	Claim 7 in line 3, add a full stop at the end of the claim. 


Reasons for Allowance
Claims 1, 3-7, 12, 14-15 and 17-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-7, 12, 14-15 and 17-18 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “a temperature of the adhesive is kept above a melting temperature between 60OC and 140OC” (see lines 5-6) in conjunction with “wherein positioning of the substrate on the carrier plate is done while the adhesive is at the temperature above the melting temperature” (see lines 8-9). Also see applicant’s arguments (see REMARKS of 1/25/2022, page 8, last paragraph to page 9, last paragraph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892